Barrett, J. (concurring):
I am not prepared to say that a man who resents, as the relator did, the gross-insult which was put upon him, does not possess that degree of “ character which entitled him to.be retained in the position from which the commissioner removed him.” I concur, how-' ever, in the result for the reason that the charges were substantial ; that the relator was given an opportunity for explanation; that the sufficiency of his explanation was for the commissioner, and that upon the whole, though the case is a close one, the latter’s judgment upon it was not so unreasonable as to justify judicial interference. We cannot say that the explanation was so complete and conclusive that a fair man, acting in good faith, was bound to be satisfied with it.
Proceedings affirmed and writ dismissed, with fifty dollars costs and disbursements.